The only ground of appeal, properly before us, is the alleged error of the trial court in refusing defendant's motion to nonsuit the plaintiff, upon the ground that he had not, as required by Pamph. L. 1911, p. 412, delivered to the defendant a copy of his bill for services, charges and disbursements.
Whether or not compliance with this statute is necessary where an express contract for a definite sum is shown and relied upon it is not necessary for us to pass upon for the reason that there was proof of service of such a bill or account and the truth of such proof was submitted to the jury, and properly.
The judgment under review will be affirmed, with costs.
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, BROGAN, VAN BUSKIRK, KAYS, DEAR, WELLS, KERNEY, JJ. 13.
For reversal — None. *Page 539